Title: To George Washington from Lynchburg, Va., Citizens, 29 January 1796
From: Lynchburg, Virginia, Citizens
To: Washington, George


          
            Sir,
            [Lynchburg, Va., 29 Jan. 1796]
          
          We, the Inhabitants of Lynchburg and its Vicinity, convened at the Masons hall in said Town, Beg leave to call your Attention to a subject which we are confident you will not deem unimportant.
          Your proposal to apply One hundred shares in the James-River Canal Company towards the support of a Seminary of Learning, in such part of Virginia as the Legislature thereof should recommend; and the Resolution of that body, requesting you to bestow it on some Seminary in the upper parts of the State, have lately been made known to us. In this proposal, sir, We behold a new proof of those patriotic virtues, and of that distinguished and active benevolence for which you have been long and eminently conspicuous.
          The Hero, who bravely rescues his Country from the grasp of a Tyrant, and the Statesman who brings order out of confusion, and erects a Government of Laws on the ruins of anarchy and licentiousness, are unquestionably entitled to honourable and conspicuous places in the temple of fame. It may, however, be doubted, whether the patron of useful learning, the Mecanas, who promotes the diffusion of virtue and of Science, be not justly intitled to as great a share of Glory as either of the former; at least in the United States at the present day; For, in vain have the Liberties and independence of our Country been achieved—in vain have Union, order, and Republican Governments been established; unless, with these precious legacies we also bequeath to posterity, the means of acquiring a due portion of Knowledge and of virtue. And how can this be so effectually secured, as by the establishment of Seminaries, for the cultivation and improvement of the moral and intellectual faculties of the rising and future Generations?
          Under the Impression of these sentiments, We confess Ourselves Anxiously Solicituous, that the proposed Seminary be established in Our Vicinity. Nor do We think Ourselves actuated by Undue partiality, or local prejudice, when We beg leave to suggest that Lynchburg or the vicinity thereof, is the most Suitable place in the upper part of Virginia, for such an Institution. We are influenced by the following Considerations:
          
          1—Our Local Situation. Lynchburg is situated on the South side of James River, One hundred & Twenty miles from Richmond, nearly central in the State; and maintains a more Constant and extensive intercou[r]se with the Western Country, than any other place above that City.
          2 The Commercial importance of Lynchburg. Its advantages in this respect arise chiefly from its favourable situation, near the head of the James River Navigation; which prevents all possibility of competition, either now or at a future day. It is, and must continue to be, a very considerable emporion of Merchandise, suited to the demands of the people in this and the more Westerly parts of the State; the produce of which must necessarily pass through this channel for Exportation.
          3 Lynchburg is the chief centre of information, and intelligence in the upper part of Virginia. Its commercial importance has so far attracted the attention of Congress, as to induce them to establish this, as the route of the Mail from Richmond to the Westward altho’ it is not on the great westerly road: here likewise, a cross post arives from Fredericksburg, by the way of Charlottsville &c. In this Town also, (notwithstanding its infancy) a Weekly News paper has been publishd, for nearly four years past; which has obtained an extensive Circulation in the back Country. No other Establishment of this kind exists above Richmond: One at Winchester, and another at Stantown excepted.
          4—There is a great degree of probability that a Seminary of Learning would become more respectable, and more extensively useful in this place, than in any other that we are acquainted with, in the upper part of Virginia; from the disposition of the people here to promote the establishment of such an institution. As a proof of this, We can with pleasure inform you, that Mr John Lynch, proprietor of an extensive estate in this Town, and Neighbourhood, has entered into an Obligation, to convey to the Trustees of the proposed Seminary, should it be Established here, four hundred & Ten or Twenty acres of Land in the neighbourhood of the Town. In the Course of a few days Subscriptions to the Amount of Twenty two Hundred 56⅔ Dollars have also been obtained for the same benevolent end; and there is good reason to believe, that the Amount of Subscriptions will soon be much more considerable. It may not be amiss to

observe, that the Situation proposed for the Buildings is about a mile from the River, convenient to excellent Springs; and as favourable to the enjoyment of Health as any other in Virginia.
          5—There is still another consideration to be urged in favour of this place, which, altho important is however, of too delicate a nature to be mentiond by us without some degree of diffidence. In the State of Connecticut, and, we believe, in other of the New England States, where Free Schools are universally established, it is the practice to pay to the several Towns, out of the general Treasury, for the Support of Schools, sums proportion’d to the quota of Taxes paid by each. Were this Rule to have any weight, on the present occasion, We are bold to say, that no other place could hold a competition with Lynchburg; for it is a fact, that, from the trade of this place, arises a very considerable proportion of the funds of the James River Canal Compy; and, in process of time, when the population and improvements of the back country, and consequently the trade of Lynchburg, shall have increased; by far the greater part of those funds may be expected to arise, from the trade carried on by the Inhabitants of this place.
          Such are the reasons, sir, which induce us to think the Vicinity of Lynchburg a well adapted situation for the proposed Seminary —And, altho’ We have not at present a body corporate, qualified to receive the donation; yet, if We should be so fortunate as to find your opinion Coincides with Ours, We doubt not the concurrence of the Legislature of this State, in promoting so useful an Object, and that they will, at their next session, afford every assistance in their power, to carry your benevolent purposes into effect.
          But, whatever may be your determination on this subject, We shall rest satisfied with the purity of your intentions, and shall cheerfully acquiesce in a decision, which We are confident will be impartial. Signd, on behalf of the Inhabitants of Lynchburg, on Friday the 29th day of January 1796.
          
            Teste Will. Norvell secy
            John Lynch Chairman
          
        